Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
in line 8 of Claim 1, insert --the-- before “active solution”;
in line 12 of Claim 1, 
insert --the-- before “active solution”,
delete “t1” and insert --t1--;
in line 13 of Claim 1, delete “t2” and insert --t2--;
in line 14 of Claim 1, insert --the-- before “active solution”;
in line 15 of Claim 1, insert --the-- before “active solution”;
in line 18 of Claim 1, insert --the-- before “educts”;
in line 19 of Claim 1, delete “t0” and insert --t0--;
in line 25 of Claim 1, delete “5,13” and insert --5.13--;
in line 27 of Claim 1, delete “0,11” and insert --0.11--;
in line 30 of Claim 1, delete “t2” and insert --t2--;
in line 31 of Claim 1, delete “k1” and insert --k1--;
in line 35 of Claim 1, delete “pH” and insert --pH--;
in line 36 of Claim 1, delete “time” and insert --times--;
in line 2 of Claim 2, delete “t1” and insert --t1
in line 2 of Claim 3, 
delete “t1” and insert --t1--.
delete “t2” and insert --t2--;
in line 2 of Claim 4, 
insert --the-- before “active solution”,
delete “pH” and insert --pH--;
in line 1 of Claim 5, delete “pH” and insert --pH--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the time t0" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time t1line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time period" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, it is not clear what is the metes and bounds of the limitation “consisting of several substeps comprising” in line 2 as the use of language “consisting of” together with “several” and “comprising” appear to be contradictory.
In Claim 1, it is not clear whether the limitation “wherein the pH and the temperature may have a time dependency” in line 33 is attempting to further limit the claim as the language “may have” makes a time dependency optional.
In Claim 4, it is not clear what the limitation “the active solution on the surface contacted with active solution” is attempting to set forth.
Claim 6 recites the limitation "the maximum initial concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (20170172149).
As to Claims 1, 3, and 6, Kitano (‘149) discloses a disinfection method comprising contacting a surface with a composition, comprising educts H2O2 and N02- (see entire document, particularly p. 3 [0046] – equation 1), and consisting of several substeps comprising:
a mixing step, wherein the educts are mixed to obtain an active solution (see entire document, particularly p. 9 – Claim 5);
a distribution step in which the active solution is distributed on the surface to be disinfected (see entire document, particularly p. 9 – Claims 1 and 5),
wherein the mixing step and the distribution step take place in a processing period ZA which begins at the time to when the educts are first brought into contact with one another and ends at the time t1 when each point on the surface to be disinfected is wetted with active solution, wherein t0 is equal to 0 and t1 is greater than t0 (see entire document, particularly p. 9 - Claim 5), and
subsequently an exposure step in which the distributed active solution acts on the surface contacted with active solution over an exposure period Ze that begins at time t1 and ends after the time period Ze at time t2 being a maximum of 50 s (see entire document, particularly p. 8 [0142] – disinfection takes only 20 seconds, p. 9 - Claim 5),
wherein t2 represents the time at which each point on the surface contacted with active solution is wetted with active solution for a sufficient time to obtain a disinfecting effect, and 2 is greater than t1 (see entire document, particularly p. 8 [0142] – disinfection takes only 20 seconds),
characterized in that
educts NO2- and H2O2 are consumed in the ratio 1:1 to form ONOOH (see entire document, particularly p. 3 [0046] – equation 1), the maximum NO2- concentration [NO2-]0 at time to of the mixing step is 300 mM, or 200 mM (see entire document, particularly p. 4 [0064] – where 1M is diluted 1/10), the time-dependent concentrations of the educts [H2O2] and [NO2-] during the processing period and the exposure period are capable of being given by

    PNG
    media_image1.png
    225
    728
    media_image1.png
    Greyscale

and [H2O2]0 is the initial H2O2 concentration at time t0 of the mixing step and
wherein r = 0.11 is to be set, and
the time-integrated reaction rate W over the exposure period Ze fulfills the inequality

    PNG
    media_image2.png
    45
    508
    media_image2.png
    Greyscale

wherein t2 does not exceed 3 minutes (see entire document, particularly p. 8 [0142] - where disinfection takes 20 seconds), and
l is capable of being the pH-dependent rate constant of the reaction between H2O2 and NO2-, and
wherein the pH and the temperature capable of having/may have a time dependency, and
wherein the pH of the active solution prior to contact with the surface to be disinfected is in the range of 2.1 < pH < 6.8, and wherein pH value of the active solution is always greater than or equal to 2.1 before and during the distribution and exposure times (see entire document, particularly p. 2 [0014] and [0034]-[0035], p. 9 - claims 1 and 4-5).
As to Claim 2, while Kitano (‘149) does not appear to specifically teach that the processing period, which ends at time t1, is selected from the range 0 < t1 < 30 s, it would have been well within the purview of and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a short processing period such as 0 < t1 < 30 s in the method of Kitano in order to ensure that the reaction product/reactive species of the active solution does not degrade prior to application/distribution and exposure steps. Only the expected results would be attained.
As to Claim 4, while Kitano (‘149) teaches that the pH of the active solution at the time of the application/distribution is below 4.8 or lower, or between 3 to 4.8 (see p. 9 – claims 1 and 5), Kitano (‘149) does not appear to specifically teach that the pH of the active solution on the surface contacted with the active solution is in the range of 2.1 ≤ pH < 6.8. However, it would have been well within the purview of and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that pH of the active solution residing on the  < 6.8. Only the expected results would be attained.
As to Claim 5, Kitano (‘149) discloses that the pH of the active solution prior to contact with the surface to be disinfected is in the range of 2.1 < pH < 4.5 (see entire document, particularly p. 9 - claim 5).
	As to Claim 7, Kitano (‘149) discloses that the efficiency E = W/Wmax is capable of being at least 10 % (see entire document, particularly p. 5 [0086]) and it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide efficiency such as that satisfies E = W/Wmax, wherein

    PNG
    media_image3.png
    150
    829
    media_image3.png
    Greyscale

	As to Claim 8, Kitano (‘149) discloses that additives in form of acid buffers and acid buffer solutions, respectively, are added to the educts and/or the active solution (see entire document, particularly p. 9 - claim 5).
As to Claim 9, while Kitano (‘149) does not appear to specifically teach that the surface is disinfected by the method several times, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to disinfect the surface several times by the method of Kitano in order to ensure that the surface is completely disinfected or as the disinfection method of choice for disinfecting that particular surface. Only the expected results would be attained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799